qwhuqdo cid 5hyhqxh cid 6huylfh department of the treasury index number release date washington dc person to contact telephone number refer reply to cc dom it a - plr-115478-98 date date legend company foundation date a date b dear sir or madam this responds to a letter of date submitted on your behalf by your authorized representatives requesting certain rulings requested ruling number which is in our jurisdiction is that company will be entitled to a charitable_contribution_deduction under sec_170 of the internal_revenue_code upon the exercise by an unrelated charity of an option to purchase company common_stock that the charity acquired from foundation the other requested rulings were issued by the exempt_organizations division in a letter dated date for ease of discussion we have divided ruling number into two issues issues if company the maker of an option to buy shares of its own common_stock contributes the option to foundation and foundation sells it to an unrelated charity described in sec_501 of the code may company take a charitable_contribution_deduction under sec_170 of the code upon the exercise of the option by the charity if so what is the amount of company’s charitable_contribution_deduction conclusions company may take a charitable_contribution_deduction under sec_170 of the code upon the exercise of the option by the unrelated charity the amount of company’s charitable_contribution_deduction will equal the difference between the fair_market_value of the stock when the option is exercised and the exercise price facts company is a for-profit organization incorporated under state law company's common_stock is publicly held and listed on an established_securities_market foundation is a non-profit corporation incorporated under state law foundation is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 foundation has been recognized by the internal_revenue_service as a private_foundation as defined in sec_509 of the code company pledged a stock_option to foundation which when exercisable will give foundation an option to purchase a specified number of shares of company's common_stock at the closing price of the stock on date a the date of the pledge agreement under the terms of the pledge agreement the option will become exercisable only if on or before date company receives certain rulings from the service including the ruling that is the subject of this request if company receives the rulings by that date the option will be exercisable by foundation in whole or in part at any time during the period commencing on the date company receives the last of the rulings and ending on date b foundation may transfer or assign the option or any portion thereof but only to one or more unrelated charitable organizations described in sec_170 and sec_501 of the code it is expected that an unrelated charitable_organization described in sec_170 and sec_501 of the code will purchase the option from foundation for a price equal to the difference between the fair_market_value of company common_stock subject_to the option as of the date of the purchase of the option and the exercise price of the option less an agreed upon discount analysis sec_170 of the code provides subject_to certain limitations a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year sec_170 of the code provides that the total deduction allowed a corporation under sec_170 is limited to percent of the corporation's taxable_income computed without regard to certain deductions under sec_1_170a-1 of the income_tax regulations a deduction is allowed to a corporation with one exception not applicable here for any charitable_contribution actually paid during the taxable_year irrespective of the date on which the contribution is pledged revrul_75_348 1975_2_cb_75 holds that a corporation that donates an option to purchase shares of its common_stock at a specified price to an educational_organization described in sec_501 of the code is entitled to a charitable_contribution_deduction in the taxable_year the option is exercised for the excess of the fair_market_value on the date of exercise over the exercise price see also revrul_82_197 1982_2_cb_72 holding that an individual who grants an option to purchase real_property to a charitable_organization described in sec_501 of the code is allowed a charitable deduction for the year in which the organization exercises the option in the manner and to the extent provided by sec_170 for the excess of the property’s fair_market_value on the date of exercise over the option’s exercise price where a charitable_contribution is made in property other than money sec_1_170a-1 of the regulations provides in part that the amount of the deduction is the fair_market_value of the contributed_property at the time of the contribution a property’s fair_market_value is the price at which it would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of the relevant facts where a property is sold to a charity for less than its fair_market_value sec_1011 of the code provides for the adjustment of the donor’s basis for purposes of computing its gain from portion of the property sold in the bargain sale see also sec_1_1011-2 and sec_1_170a-4 of the regulations in addition sec_170 of the code provides in certain circumstances for a reduction in the amount of the charitable_contribution if at the time of the contribution a sale of the property at its fair_market_value would have resulted in gain sec_1032 of the code provides that no gain_or_loss shall be recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation in this case the bargain sale provisions of sec_1011 of the code and sec_1_1011-2 and sec_1_170a-4 of the regulations and the contribution reduction provisions of sec_170 do not apply this is because under sec_1032 of the code no gain is recognized by company on the bargain sale of its stock to the unrelated charity and no gain would be recognized by company even if it sold its stock to the unrelated charity for its full fair_market_value under the reasoning set forth in revrul_75_348 and revrul_82_197 we conclude that company is treated as making a charitable_contribution described in sec_170 of the code in the year the option is exercised by an unrelated charity described in sec_501 of the code and the amount of company’s charitable_contribution equals the excess of the fair_market_value of the shares on the date of exercise over the exercise price in addition under the reasoning set forth in revrul_75_348 and revrul_82_197 we conclude that company will be entitled to a charitable_contribution_deduction under sec_170 of the code with respect to the charitable_contribution in the manner and to the extent provided by sec_170 this letter_ruling is directed only to company sec_6110 of the code provides that this letter_ruling may not be cited or used as precedent company must attach a copy of this letter to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any provision of the code other than sec_170 sincerely assistant chief_counsel income_tax accounting by karin g gross senior technician reviewer branch cc
